DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20190004533 A1), in view of Scott et al. (US 20190362473 A1), and further in view of Rider et al. (US 20180004204 A1).

Regarding Claim 1, Huang discloses An apparatus for assisting driving of a host vehicle based on augmented reality (¶27 reciting “a method or system generates a high resolution 3-D point cloud to operate an autonomous driving vehicle (ADV) from a low resolution 3-D point cloud and camera-captured image(s).” Fig. 2 showing an example of an autonomous vehicle.), the apparatus comprising: 
an image sensor configured to capture an image of surroundings of the host vehicle (Fig. 2 showing Camera 211. ¶35 reciting “Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle. ” Fig. 10, step 1001. ¶90 reciting “at block 1001, processing logic receives a first image captured by a first camera, the first image capturing a portion of a driving environment of the ADV.”); and 
a controller communicatively connected to the image sensor (Fig. 2 showing control system 111. ¶41 reciting “Based on the real-time traffic information, MPOI information, and location information, as well as real-time local environment data detected or sensed by sensor system 115 (e.g., obstacles, objects, nearby vehicles), perception and planning system 110 can plan an optimal route and drive vehicle 101, for example, via control system 111, according to the planned route to reach the specified destination safely and efficiently.”) and configured to: 
transmit the captured image to a cloud server through a wireless communicator; (Fig. 1 showing servers 103, 104. ¶31 disclosing vehicle 101 connected to cloud servers via a wireless communicator (i.e. a network 102), and reciting “Referring to FIG. 1, network configuration 100 includes autonomous vehicle 101 that may be communicatively coupled to one or more servers 103-104 over a network 102. Although there is one autonomous vehicle shown, multiple autonomous vehicles can be coupled to each other and/or coupled to servers 103-104 over network 102. Network 102 may be any type of networks such as a local area network (LAN), a wide area network (WAN) such as the Internet, a cellular network, a satellite network, or a combination thereof, wired or wireless. Server(s) 103-104 may be any kind of servers or a cluster of servers, such as Web or cloud servers, application servers, backend servers, or a combination thereof. Servers 103-104 may be data analytics servers, content servers, traffic information servers, map and point of interest (MPOI) severs, or location servers, etc.” In addition, ¶38 reciting “ wireless communication system 112 can wirelessly communicate with one or more devices directly or via a communication network, such as servers 103-104 over network 102.” Further, ¶42 disclosing data collector 121 of servers 103 collecting data from the cameras of autonomous vehicles 101.)
receive a panoramic image of a corresponding location; (Fig. 10, step 1002. ¶90 reciting “ At block 1002, processing logic receives a second image representing a first depth map of a first point cloud corresponding to the portion of the driving environment produced by a LiDAR device.” Further, ¶95 reciting “Generator 1120 receives a second image, e.g., low resolution LIDAR image 707, representing a first depth map of a first point cloud corresponding to the portion of the driving environment produced by a light detection and ranging (LIDAR) device.” In addition, ¶78 reciting “ LIDAR image 707 are panorama images”)
process the received panoramic image in combination with the image, the information of which is lost, so as to generate an image;(¶95 disclosing processing the first image, the second image, i.e. the received panoramic image, and the lost part information, and reciting “generator 1120 receives a first image (e.g., camera-captured image 703) captured by a first camera, the first image capturing a portion of a driving environment of the ADV. Generator 1120 receives a second image, e.g., low resolution LIDAR image 707, representing a first depth map of a first point cloud corresponding to the portion of the driving environment produced by a light detection and ranging (LIDAR) device. Upsampling/inpainting module 401 upsamples the second image (e.g., image 707) by a predetermined scale factor to match image 707 to an image scale of the image 703. In one embodiment, the upsampled second image is applied an inpainting function algorithmically to restore any missing parts of the images, for example, a background portion of upsampled image is inpainted. Inpainting is a process of restoring or reconstructing lost or deteriorated parts of images. In another embodiment, the inpainting algorithm can include a comparison of a LIDAR-captured image to a LIDAR image captured in a previous time frame. Generator 1120 generates a second depth map (e.g., high resolution depth map 709) by applying CNN model 701 to the first image (e.g., image 703) and the upsampled and/or inpainted second image”) and 
perform autonomous driving according to the generated image or display the augmented-reality image on a display. (ABS reciting “a method or system generates a high resolution 3-D point cloud to operate an autonomous driving vehicle (ADV) from a low resolution 3-D point cloud and camera-captured image(s).”)
However, Huang does not explicitly disclose to
determine whether information about the captured image is lost due to another vehicle neighboring the host vehicle; 
receive the panoramic image from the cloud server through the wireless communicator, if the information of the captured image is lost;
Scott teaches “If body parts of a person or corresponding objects are hidden by unknown people or objects during image capture, then illustrative embodiments use deep learning methods to reconstruct and replace the hidden portions of the person or corresponding objects by searching for other images captured before and after the image when the hidden portions are visible in a captured image.” (¶70). Further, Fig. 2 showing an example of a server, and 360-degree panoramic ¶73 recites “ Server 302 controls UAV with 360-degree panoramic camera 304 and processes image data obtained from UAV with 360-degree panoramic camera 304.” In other words, Scott teaches to determine if objects are hidden by unknown objects during image capture, and then to reconstruct and replace the hidden portions with other images. Scott further teaches the panoramic image is from a server. 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Huang) to determine if objects are hidden during image capture and to reconstruct the hidden part; and to use panoramic images from a server (taught by Scott). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	However, Huang in view of Scott does not explicitly disclose the generated image is an augmented-reality image.
	It is well known in the art to use augmented reality image in autonomous driving. In addition Rider teaches “operate the autonomous vehicle in an autonomous mode; recognize a non-navigable portion of the terrain around the autonomous vehicle; present an augmented reality user interface on the video display, the augmented reality user interface used by an occupant of the autonomous vehicle to indicate a waypoint; and operate the autonomous vehicle in a non-autonomous mode according to the user input.” (ABS).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Huang in view of Scott) to generated an augmented reality image for autonomous driving (taught by Rider). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 2, Huang in view of Scott and Rider discloses The apparatus of claim 1, further comprising a position sensor configured to detect a position of an object near the host vehicle (Huang, ¶41 reciting “real-time local environment data detected or sensed by sensor system 115 (e.g., obstacles, objects, nearby vehicles)” Further, ¶51 reciting “Based on the sensor data provided by sensor system 115 and localization information obtained by localization module 301, a perception of the surrounding environment is determined by perception module 302. The perception information may represent what an ordinary driver would perceive surrounding a vehicle in which the driver is driving. The perception can include the lane configuration (e.g., straight or curve lanes), traffic light signals, a relative position of another vehicle, a pedestrian, a building, crosswalk, or other traffic related signs (e.g., stop signs, yield signs), etc., for example, in a form of an object.” Scott, ¶74 reciting “ Geolocation-enabled mobile client device 306 may utilize, for example, GPS satellite 310, to receive geographic location data, such as GPS coordinates, corresponding to geolocation-enabled mobile client device 306.”), and 
wherein the controller is further configured to: 
transmit detected position data to the cloud server through the wireless communicator; (Scott, ¶74 reciting “Geolocation-enabled mobile client device 306 then may transmit the geographic location data to server 302”)
determine whether information of the detected position data is lost due to the other vehicle; (Scott, ¶74 reciting “Using the received geographic location data, server 302 determines the exact geographic location of the person corresponding to geolocation-enabled mobile client device 306 within coverage area 308 during image capture by UAV with 360-degree panoramic camera 304.”) and 
request the cloud server to provide the panoramic image of the location through the wireless communicator, if the information of the detected position data is lost.
(See Claim 1 rejections for detailed analysis.)

Regarding Claim 3, Huang in view of Scott and Rider discloses The apparatus of claim 2, wherein the position sensor comprises at least one of a camera sensor, a LiDAR sensor, an ultrasonic sensor, or a radar sensor. (Huang, ¶35 reciting “ sensor system 115 includes, but it is not limited to, one or more cameras 211, global positioning system (GPS) unit 212, inertial measurement unit (IMU) 213, radar unit 214, and a light detection and range (LIDAR) unit 215”)

Regarding Claim 4, Huang in view of Scott and Rider discloses The apparatus of claim 1, wherein the image sensor comprises at least one of a camera sensor or a LiDAR sensor. (Huang, Fig. 2 showing an example of an autonomous vehicle having Camera(s) 211)

Regarding Claim 5, Huang in view of Scott and Rider discloses The apparatus of claim 1, wherein the controller is further configured to: 
determine whether a current condition is night or bad weather based on the captured image; and 
request the cloud server to provide the panoramic image of the location through the wireless communicator, if the current condition is night or bad weather. (Rider, ¶19 teaching to determine whether a bad weather, and reciting “The vehicle control system 102 may use the communication module 112 to communicate with sensors on the autonomous vehicle 104 to gather information about the road surface, weather events, time of day, location, route, other vehicles in the area, pedestrian traffic, bicycles, or the like. Using this data, the vehicle control system 102 is able to determine potential obstacles in the road and initiate mitigation operations, such as braking, steering, or alerting the driver.” The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 6, Huang in view of Scott and Rider discloses The apparatus of claim 1, wherein the controller is further configured to generate the augmented-reality image such that the image, the information of which is lost, is combined in a perspective manner based on the panoramic image. (Huang, ¶77 reciting “The terms “depth maps” or “LIDAR images” refers to 2-D images of a 3-D point cloud mapped onto a perspective image plane, or a panorama image plane.” ¶96 reciting “ camera-captured image 703 and LIDAR image 707 are perspective images”)

Regarding Claim 7, Huang in view of Scott and Rider discloses The apparatus of claim 1, wherein the panoramic image is based on images currently transmitted from the host vehicle and the other vehicle. (Huang, ¶42 reciting “Data collector 121 may collect various training data from a variety of vehicles equipped with LiDAR sensors/cameras communicatively coupled to server 103, either autonomous vehicles or regular vehicles driven by human drivers.”)

Regarding Claim 8, Huang in view of Scott and Rider discloses The apparatus of claim 5, wherein the panoramic image is based on images transmitted from vehicles passing the location during daytime or on an ordinary day. (Huang, ¶95 reciting “Generator 1120 receives a second image, e.g., low resolution LIDAR image 707, representing a first depth map of a first point cloud corresponding to the portion of the driving environment produced by a light detection and ranging (LIDAR) device . . . the inpainting algorithm can include a comparison of a LIDAR-captured image to a LIDAR image captured in a previous time frame.”)

Claim 9, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 10, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.
Claim 11, has similar limitations as of Claim(s) 3, therefore it is rejected under the same rationale as Claim(s) 3.
Claim 12, has similar limitations as of Claim(s) 4, therefore it is rejected under the same rationale as Claim(s) 4.
Claim 13, has similar limitations as of Claim(s) 5, therefore it is rejected under the same rationale as Claim(s) 5.
Claim 14, has similar limitations as of Claim(s) 6, therefore it is rejected under the same rationale as Claim(s) 6.
Claim 15, has similar limitations as of Claim(s) 7, therefore it is rejected under the same rationale as Claim(s) 7.
Claim 16, has similar limitations as of Claim(s) 8, therefore it is rejected under the same rationale as Claim(s) 8.
Claim 17, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 18, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.
Claim 19, has similar limitations as of Claim(s) 5, therefore it is rejected under the same rationale as Claim(s) 5.
Claim 20, has similar limitations as of Claim(s) 6, therefore it is rejected under the same rationale as Claim(s) 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611